Citation Nr: 1232709	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  08-37 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel
INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971, including service in Vietnam from May 1970 to April 1971.  Commendations and awards include a Vietnam Service Medal with 1 Star and a Vietnam Campaign Medal with Device.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2006 rating decision. 

In October 2011 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in San Antonio, Texas.  The transcript of that hearing is in the claims file.  Unfortunately, the judge who conducted that hearing has since retired from the Board.  In April 2012, the Board sent the Veteran a letter informing him of this and asking him if he wished to attend another hearing before a Veterans Law Judge who would render a determination in his case.  The Veteran responded that he did not want another hearing. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The weight of the medical evidence establishes that the Veteran does not meet, and has not met for the entirety of his appeal, the DSM-IV criteria for a diagnosis of PTSD.

2.  The weight of the medical evidence does not relate an acquired psychiatric disability to the Veteran's military service.



CONCLUSION OF LAW

Criteria for service connection for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

In this case, the Veteran has filed a claim seeking service connection for PTSD.  At a hearing before the Board in June 2012, he suggested that he also had depression, which was associated with PTSD, and as a result, the Board has recharacterized the issue as listed on the title page of this decision.  Thus, the Board will consider the issue of service connection for PTSD, but will also consider the merits of a claim for service connection for an acquired psychiatric disability, other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

PTSD

To establish service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

In July 2010 the regulations pertaining to service connection for PTSD were amended.  Effective July 13, 2010, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)) and 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  38 C.F.R. § 3.304(f)(3).  These revised regulations are applicable to the Veteran's claim.

The Veteran seeks service connection for PTSD, which he attributes to his wartime service in Vietnam.  The Veteran reports having worked as a Combat Engineer in Vietnam, on the Da Nang flightline; and says that he was exposed to rocket and mortar attacks throughout his time in Vietnam (per a June 2008 statement).  A buddy also wrote that Da Nang had been hit by rocket attacks while they were stationed there.  

He particularly notes that on one such attack a C-130 was hit and destroyed; and says that he was within 300 yards of the plane at the time.  See Transcript, pp. 5-6.  However, at his VA examination in 2012, the Veteran acknowledged that he did not actually witness the explosion, although he heard it, and he provided that he did not actually see the crash for a long period of time.  He has also asserted that he was shot at on at least one occasion, reporting that the bullet hit a nearby building, missing him by approximately five feet.  See Transcript, pp. 6-7.  

Service records (including DD-214) confirm that the Veteran was a Combat Engineer in the U.S. Marine Corps; and that he served in the 1st Engineer Battalion, 1st Marine Division, in Da Nang, Vietnam, from May 1970 to April 1971.  

In November 2005, the Veteran, more than 30 years removed from service, filed a claim for service connection for PTSD.

As noted, the primary requirement for service connection is a current diagnosis.  It is here that the Veteran's claim for service connection for PTSD fails as the weight of the evidence of record is against the conclusion that the Veteran meets the DSM-IV criteria for PTSD. 

Post service treatment records show that the Veteran first sought post-service care at VA in March 2005, at which time, he was assessed with an anxiety disorder.  In September 2005, several VA psychiatrists treated the Veteran for the first time.  It was noted that the Veteran had had a 15 year history of panic-like episodes, however, the psychiatrist stated that it was doubtful that these symptoms were a manifestation of PTSD, providing evidence against this claim.   

The Veteran asserted that he began experiencing panic attacks approximately 20 years after leaving the military, and he indicated that he got depressed on occasion when there was a lot of stress around him, providing factal evidence against this own claim.  

The Veteran stated that he was not involved directly in combat, but was shot at once while driving a forklift.  Axis I diagnoses that were listed in September 2005 were anxiety disorder, not otherwise specified; rule out PTSD; depression, not otherwise specified; and a history of mixed substance abuse/dependence.

VA treatment records dated in November 2005 show an Axis I diagnosis of anxiety disorder, not otherwise specified, in remission on meds; PTSD (possible), in remission on meds; depression not otherwise specified, in remission on meds; and a history of mixed substance abuse/dependence.  The diagnoses were made by a VA psychiatrist.

In March 2006, a PTSD screen was negative, as the Veteran answered "no" to each of the four questions which were posed.  In  May 2006, the Veteran was once again thought to have an anxiety disorder and depression, but PTSD continued to be listed as a possibility.

In July 2006, the Veteran was seen with mild depression.  It was noted that he did not see any combat in service, but rather was involved in supply in Vietnam.  He reported doing loading, seeing fire fights, and being shot at once while on guard duty.  He also reported seeing a plane shot down with the canopy covered in blood.  The psychiatric diagnosed the Veteran with panic attacks, rule out PTSD.

In an entry dated in October 2006, a VA psychiatrist stated that the correct Axis I diagnosis was "generalized anxiety with panic and depression and not PTSD."  A PTSD screen was once again negative.  However, VA treatment records authored by this same physician and dated in July 2007 indicate that medication should be started for depression, anxiety, insomnia and PTSD.  In another treatment record, he stated that the Veteran had major depression and possible PTSD.  In November 2007, he listed PTSD with depression and anxiety as the Veteran's Axis I diagnosis.  In March 2008, the psychiatrist listed the Axis I diagnoses as major depression and PTSD.

In September 2007, a private doctor of internal medicine noted that she had been treating the Veteran for PTSD for nine years.  However, she provided no explanation as to how the Veteran satisfied the DSM-IV criteria to diagnose PTSD.

In July 2008, the Veteran was accorded a VA examination.  During the examination the Veteran reported that on several occasions mortars hit the airfield that was adjacent to the area in which he worked (although several hundred yards away), and he was required to go to the bunkers at that time.  He stated that he felt nervous while in the bunkers and frightened for his life during these attacks.  He reported that this occurred 2-3 times.  The examiner stated that the Veteran's overall level of traumatic stress exposure based on frequency and severity was low.

The examiner suggested that the events relayed by the Veteran (e.g. the incoming mortars) met the DSM-IV stressor criterion.  The Veteran asserted that he was more anxious than before, and he was noted to experience recurrent and intrusive recollections and dreams several times each months of mild intensity.  Psychometric testing was conducted, but the Veteran's score was well below a cutting score used to identify PTSD, and would indicate very mild PTSD symptomatology.  The examiner diagnosed the Veteran with anxiety disorder, major depressive disorder, and substance abuse.  The examiner stated that the Veteran linked his PTSD symptoms to his military service, because he would sometimes think about his frightening experiences that he had.  However, the examiner stated that the Veteran's anxiety and depression appeared to be independent of the PTSD symptoms.  The examiner concluded that a diagnosis of PTSD was not warranted based on the evidence of record.   It is noted that the examiner reviewed the Veteran's claims file in conjunction with rendering his opinion, providing highly probative evidence agiasnt this claim. 

In April 2011, a second VA examination was provided.  The examiner described this as "a review exam template as past history has been documented already in initial exam."  In her report the examiner wrote: "says he has nightmares of fighting in Vietnam but admits he was never in combat."  The examiner found that the Veteran was in areas of hostile military activity, and acknowledged that the Veteran had feared mortar attacks and had witnessed a C-130 get blown up, but noted that the Veteran's stressor was not very compelling.  The examiner stated that the Veteran's Axis I diagnosis was depression not otherwise specified, related to anxiety disorder, not otherwise specified.  The examiner then stated "I do not see evidence of combat related PTSD in this Veteran."  She added that the Veteran's depression and anxiety diagnoses were not related to military service.  

In October 2011, the Veteran testified at a hearing before the Board.  He recalled the incident in which the plane was hit by an incoming rocket attack.  The Veteran estimated that he was several football fields away, but reported that he could see the flames.

Following the hearing, the Board remanded the Veteran's claim for yet another VA examination, and for consideration of the Veteran's claim under all applicable regulations.

In March 2012, the Veteran underwent a VA examination.  The examiner reviewed the entire claims file, before ultimately opining that the evidence did not support the conclusion that the Veteran had PTSD as a result of his military service; although the examiner did find that the Veteran had depression, anxiety, sleep apnea, and alcohol dependence.  It is noted that the Veteran clarified that he had not actually seen the plane get hit by the rocket, but rather heard it and only saw the plane much later.  The Veteran also reported going on a truck patrol regularly, but denied ever seeing any action.  The examiner found that the Veteran's reported stressors did not meet Criterion A.  He also found that the Veteran's stressors were not related to the Veteran's fear of hostile military or terrorist activity, explaining that the Veteran simply did not endorse any fear of hostile military or terrorist activity.  The examiner also concluded that the Veteran did not persistently reexperience any traumatic event.  The examiner acknowledged that the Veteran did experience symptoms of Criterion C and D.  
   
With regard to the diagnosis of depressive disorder, the examiner stated that the Veteran endorsed symptoms of depression that did not meet the full criteria for Major Depressive Depression.  Furthermore, the Veteran did not endorse anxiety symptoms that met the criteria for any discrete anxiety disorder.  The Veteran stated that he experienced anxiety for as long as he could remember, including prior to his military service.  The examiner explained that depression and anxiety symptoms were likely to worsen in a stressful environment, and therefore it was likely that military experience did not help these symptoms.  However, there was no evidence that the Veteran sought help or reported any problems with depression or anxiety for approximately 30 years passed after military service.  Moreover, there was no assertion by the Veteran that his military experience was haunting his mood or thoughts other than stating that it was hard to adjust to life in Vietnam and seeing unusual animals after living in San Antonio your whole life.  The Veteran was noted to meet the criteria for history of ETHOL dependence in sustained partial remission, and he had been diagnosed with obstructive sleep apnea (by report) that the examiner found was likely affecting his mood and anxiety symptoms.

As an initial point, while the Veteran is competent to report what comes to him through his senses, he lacks the medical training and expertise to provide a complex medical opinion as diagnosing a psychiatric disability such as PTSD.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his opinion is insufficient to establish that he has PTSD or to relate a diagnosis to his military service.
 
Instead, competent evidence is required to determine whether the Veteran does in fact meet the DSM-IV criteria for PTSD.  When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190   (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

As described, there is some indication in the Veteran's claims file that the Veteran has PTSD (the Board has not ingored any indication in the record that the Veteran has PTSD); and it is certainly understandable why the Veteran would believe that he has PTSD, as his private doctor has been treating him for it for a number of years.  However, in examining the private treatment records, the Board notes that the private doctor is an internal medicine specialist and is not a psychiatrist or psychologist.  

This does not render her opinion incredible, as competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159 (a)(1).  However, it is nevertheless a factor to be weighed.  

More telling is the fact that aside from writing a letter in 2007 stating that she was treating the Veteran for PTSD, there has been no indication as to how the Veteran actually met the criteria for PTSD.  Dr. L.D. indicated that the Veteran had initially been diagnosed with PTSD by the doctor whose clinic she took over (and it is noted that the Veteran has acknowledged that no records are available from the initial doctor).  It is unclear how Dr. L.D. has actually "treated" the Veteran, as it appears from a review of the private treatment records that she has mostly just provided prescription medication.  She has given no indication as to why she believes that the Veteran meets the DSM-IV criteria for such a diagnosis.  Additionally, she has not related such a diagnosis to the Veteran's military service, to include his time in Vietnam.

Turning to the VA treatment records, it is noted that the Veteran has been seen by a number of VA mental health professionals.  However, only one VA psychiatrist has actually diagnosed the Veteran with PTSD, but even then, the psychiatrist has at times suggested that PTSD was only a "possible" diagnosis, such as in July 2007.   On another occasion, in October 2006, he noted that a PTSD screen was negative.   

Prior to this psychiatrist treating the Veteran, several other VA psychiatrists also initially found that it was doubtful the Veteran's reported 15 years of panic attacks was a manifestation of PTSD (such as in September 2005).  In November 2005, it was thought that it was possible that the Veteran had PTSD, but generally suggested that other Axis I psychiatric disabilities were responsible for his symptoms.

It is true that one VA psychiatrist has continued to list PTSD as an Axis I diagnosis, but the fact remains that three separate VA examiners (all psychiatrists or psychologists) have examined the Veteran and reviewed his claims file, but have unanimously, yet independently, concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.

For example, at the most recent VA examination, the examiner explained that the Veteran's reported stressors failed to satisfy either Criterion A or Criterion B.  In rendering this opinion, the examiner was fully informed as to the Veteran's alleged stressors, but found that they did not rise to the level of fear of hostile military or terrorist activity.

This examiner provided a full rationale, and his conclusion is ultimately supported by two other examiners.  As such, the examiners' opinions are found to be highly probative and entitled to great weight.  While the Board has not found the Veteran's treating VA psychiatrist and private doctor to be incredible, a review of their treatment records although suggesting that a diagnosis of PTSD was warranted, did not provide any rationale for such a conclusion.  For example, there was no explanation how the Veteran met Criterion A or Criterion B.  The Board acknowledges that the Veteran may have experienced some symptoms of PTSD over the years, but the weight of the evidence simply does not support a finding that the Veteran met the full criteria for a diagnosis of PTSD.  Such a conclusion is also supported by the diagnostic testing in July 2008 which found that the Veteran's score was well below a cutting score used to identify PTSD, and would indicate very mild PTSD symptomatology.

The Board is cognizant that in McClain v. Nicholson, 21 Vet. App. 319, 321   (2007), the Court held that the requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  Here, however, while provisional diagnoses of PTSD may have been rendered, the Board believes that the weight of medical evidence suggests that PTSD was not in fact an appropriate diagnosis for the Veteran's psychiatric symptomatology at any time during the course of his appeal.  As such, the Board concludes that these provisional diagnoses lack the medical foundation to establish the presence of PTSD the course of the Veteran's appeal.  Simply stated, the best evidence in this case is that the Veteran does not have PTSD, at any time, notwithstanding any evidence to the contrary.   
 
In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Veteran's claim of entitlement to service connection for PTSD is denied.
Acquired psychiatric disability, other than PTSD

The Board will now turn to the issue of whether an acquired psychiatric disability, other than PTSD

Service treatment records fail to show any psychiatric complaints while the Veteran was in service.  The Veteran was found to be psychiatrically normal on his enlistment physical and on his separation physical.  In November 1971, the Veteran filed his initial service connection claim with VA; however, he made no allegation that he was experiencing any psychiatric symptomatology at that time.  A VA examination was provided in December 1971, at which the Veteran was found to be psychiatrically normal.  

No additional medical evidence is of record for a number of years.  Post service treatment records show that the Veteran first sought post-service care at VA in March 2005, more than 30 years after separating from service, at which time, he was assessed with an anxiety disorder.  In September 2005, several VA psychiatrists treated the Veteran for the first time.  It was noted that the Veteran had had a 15 year history of panic-like episodes, however, the psychiatrist stated that it was doubtful that these symptoms were a manifestation of PTSD.  The Veteran asserted that he began experiencing panic attacks approximately 20 years after leaving the military, and he indicated that he got depressed on occasion when there was a lot of stress around him.  The Veteran stated that he was not involved directly in combat, but was shot at once while driving a forklift.  Axis I diagnoses in September 2005 were anxiety disorder, not otherwise specified; rule out PTSD; depression, not otherwise specified; and a history of mixed substance abuse/dependence.

As such, the record shows that the Veteran was found to be psychiatrically normal at separation, at an examination within a year of separation physical, and there is no indication that he began experiencing any psychiatric symptoms for several decades.  While this passage of time without any psychiatric treatment is not dispositive, it is certainly evidence which weighs against a finding that the Veteran's current psychiatric disability began during his military service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim). 

Even when first seeking psychiatric treatment at VA in 2005, the Veteran related that he had been experiencing panic attacks for approximately 15 years.  However, even accepting such an assertion as accurate, the onset of symptoms would not have occurred for nearly two decades after the Veteran's separated from service.

As such, the Board finds that the evidence of record does not support the conclusion that the Veteran's psychiatric disability began during his time in military service.

Additionally, as noted, the Veteran lacks the medical training and expertise to provide a complex medical opinion such as determining the etiology of a psychiatric disability.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, service connection would require a medical opinion of record to link the Veteran's current psychiatric disability to his military service.

However, the medical opinion of record does not suggest that the Veteran has an acquired psychiatric disability, other than PTSD, that either began during or was otherwise caused by the Veteran's military service.  For example, in April 2011, a VA examiner diagnosed the Veteran with depression and anxiety, but found that neither diagnosis was related to the Veteran's military service.  At a VA examination in May 2012, a second examiner found that the Veteran's symptoms of depression did not meet the full criteria for major depressive disorder.  It was noted that the Veteran endorsed symptoms of depression from well before his military service.  The examiner noted that it was not likely that the Veteran's military experiences helped his problems, but noted that there was not evidence that the Veteran had either experienced or sought help for depression or anxiety for decades after his military service.  Moreover, there was no reference by the Veteran that his military experience was haunting his mood or thoughts, other than an assertion that it had been hard to adjust to life in Vietnam.  It was also noted that the Veteran had been diagnosed with obstructive sleep apnea which the examiner opined was likely affecting his mood and anxiety symptoms.

Thus, no medical opinion of record has been advanced even suggesting that the Veteran had an acquired psychiatric disability, other than PTSD, that either began during or was otherwise caused by his military service.  As such, the criteria for service connection have not been met, and the Veteran's claim is denied. 
 
Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by letters dated in December 2005 and August 2007, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The 2007 letter also informed the Veteran how disability ratings and effective dates were established. Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to content. 

The Board finds that any defect concerning the timing of the notice requirement was harmless error.  Although the notice provided to the Veteran was not given prior to the first adjudication of the claim, the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's claim was readjudicated following completion of the notice requirements.
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records have been obtained to the extent they are available (the Veteran acknowledges at his hearing that his first private doctor had retired and his records had been destroyed), as have VA treatment records and service treatment records.  Additionally, the Veteran testified at a hearing before the Board.  The Veteran has also denied receiving any Social Security Administration (SSA) disability on several occasions.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  The Board finds the most recent VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
ORDER

Service connection for an acquired psychiatric disability, to include PTSD, is denied. 

____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


